Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 09/13/2022, are accepted and do not introduce new matter. 
Claims 1, 14-19, 21-25 and 28-35 are pending; claims 30-35 are new; claims 2-13, 20 and 26-27 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-19, 21-25 and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 discloses: “generating a fire barrier by the second endothermic process if said endothermic material is subjected to said second elevated temperature higher than the first elevated temperature”. This is considered conditional language, which makes unclear if the limitation in question is positively recited or not. For the purposes of examination, it is not clear if the prior art needs to teach a second endothermic process or not in order to anticipate the claim. In other words, in the case a second elevated temperature is not reached, the prior art would not need to disclose a second endothermic process in order to anticipate the claim. In order to avoid this, the claim should be amended to remove the word “if”.   
Independent claim 1 discloses: “a physically and thermally stable fire barrier” in line 10, and “a fire barrier” in line 14. This is considered double inclusion, which renders the claim indefinite because it is unclear if these fire barriers are the same or different structures altogether. For examination purposes, Examiner will interpret these as the same fire barrier. 
Independent claim 23 discloses: “wherein the endothermic material is a material, which will… undergo a second endothermic process during which a physically and thermally stable fire barrier is generated if subjected to a second elevated temperature higher than the first elevated temperature”. Similarly as above, this is considered conditional language, which makes unclear if the limitation in question is positively recited or not. For the purposes of examination, it is not clear if the prior art needs to teach a second endothermic process or not in order to anticipate the claim. In other words, in the case a second elevated temperature is not reached, the prior art would not need to disclose a second endothermic process in order to anticipate the claim. In order to avoid this, the claim should be amended to remove the word “if”.   
All other claims are indefinite for depending on claim 1 or 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-19, 21-25 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gottfried (U.S. 5,985,385) in view of Nanney et al (U.S. 2012/0125470) and Pedersen et al (U.S. 4,543,281).
Regarding claim 1, Gottfried teaches a method of protecting an object (cable 14) against fire (see abstract), the method comprising: 
arranging an endothermic material (fourth layer 52, which is disclosed as an endothermic material in col 4, lines 31-37) around the object so that it covers at least a part of the object (as seen in Fig 3, layer 52 covers object 14), and, wherein the endothermic material is a material, which will, at a first elevated temperature, undergo a first endothermic process during which water is released and evaporated (the endothermic layer 52 is disclosed as a water jacket for absorbing heat, where water is stored in compartments 62, see col 7, lines 11-16) and, at a second elevated temperature higher than the first elevated temperature, undergo a second endothermic process during which a physically and thermally stable fire barrier is created (once the water in the layer 52 is evaporated the compartments 62 act as a fire barrier; in other words, once the water is gone the compartments 62 collapse and make a fire barrier; furthermore, since endothermic layer 52 is made with the same claimed materials, i.e. there are no specific details claimed for the endothermic material that allows it to perform the claimed function, then layer 52 is further deemed to act in the same manner as claimed); 
arranging an outer cladding (defined by layer 42 and metal foil layer 32) covering at least a part of the endothermic material (as seen in Fig 3), 
wherein the outer cladding comprises a metal (as disclosed in col 6, lines 51-55, the metal foil layer 32 is made out of steel); and 
generating said fire barrier by the second endothermic process if said endothermic material is subjected to said second elevated temperature higher than the first elevated temperature (as stated above, once the water in the layer 52 is evaporated the compartments 62 act as a fire barrier; in other words, once the water is gone the compartments 62 collapse and make a fire barrier; furthermore, since endothermic layer 52 is made with the same claimed materials, i.e. there are no specific details claimed for the endothermic material that allows it to perform the claimed function, then layer 52 is further deemed to act in the same manner as claimed).  
However, Gottfried does not teach the method wherein the endothermic material is provided as a tape, which is applied by helically winding the tape in an overlapping manner resulting in a stepped outer surface facing towards the outer cladding; and wherein the generated fire barrier is a micro-porous steady state ceramic with low thermal conductivity. 
Nanney teaches a fire resistant hose assembly that includes a barrier layer 18 that is provided as a tape which is applied by helically winding the tape in an overlapping manner resulting in a stepped outer surface (as seen in Fig 1 and as disclosed in Par 0030, which discloses the tape being laid out to have an overlap; this overlap generates a stepped outer surface as the tape overlaps itself).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gottfried to incorporate the teachings of Nanney to provide the endothermic material layer as a helically wrapped tape in order to have a desired overlap of the layer. As taught by Nanney, the helically wrapped layer can have an overlap that ranges between 10% to 75% (see Par 0030). As such, depending on the desired fire resistant characteristics, one of ordinary skill would benefit from the option to wrap the layer with any desired overlap. This would provide versatility to the system of Gottfried. In combination, the stepped outer surface would face towards the outer cladding 32 of Gottfried.
Pedersen teaches a fire or flame barrier material which is a highly filled polymer based composite, the principal components of which are an ethylene copolymer, aluminum hydroxide, i.e. Al(OH).sub.3 and calcium carbonate (see col 2, lines 8-12); wherein after exposure to high temperatures the material forms a ceramic-like porous structure (see col 1, lines 46-49 and col 2, lines 19-23); wherein the material has low thermal conductivity (col 1, lines 49-53 disclose the material having good heat insulating properties, i.e. low thermal conductivity). Pedersen teaches an endothermic material that is composed of the same materials disclosed in Applicant’s own specification (see page 9, lines 9-15 of Applicant’s specification). Therefore, the endothermic material of Pedersen performs the same claimed functions. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gottfried to incorporate the teachings of Pedersen to provide the endothermic material with the materials disclosed by Pedersen in order to have good thermal insulating properties (see col 1, line 19-53 of Pedersen) and in order to build-up a non-combustible atmosphere around the material (see col 1, lines 54-62 of Pedersen), which would further protect the object of Gottfried from prolonged exposure to a fire. In combination, Gottfried and Pedersen teach the formation of a fire barrier after exposure to high temperatures, wherein the barrier forms a micro-porous steady state ceramic with low thermal conductivity, as claimed. 
Note: the claimed functional limitations are directly linked to the type of materials that make up the endothermic material. Therefore, as long as the prior art teaches these materials, these claimed functions are deemed achievable.  
Note: all references made in parenthesis hereafter are referencing Gottfried, unless stated otherwise. 
Regarding claim 14, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the outer cladding is in direct contact with the endothermic material (as seen in Fig 3, the layer 42, which is part of the outer cladding is in direct contact with endothermal material 52).  
Regarding claim 15, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein an overlap between subsequent windings of the tape is 20 to 80% of a width of the tape (as taught in Par 0030 of Nanny, the overlap of the tape can be between 10 to 75%; thus reading on claim language).  
Regarding claim 16, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein more than one layer of the endothermic material is applied (as seen in Fig 11, more than one layer 52 can be applied).  
Regarding claim 17, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the outer cladding is made from steel (as disclosed in col 6, lines 51-55, the metal foil layer 32 is made out of steel).  
Regarding claim 18, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the outer cladding is dimensioned and shaped so that the outer diameter thereof remains substantially the same before and after the outer cladding has been exposed to temperatures above 1,100°C (Gottfried discloses that the system protects the object when temperatures reach 2200°F (col 10, lines 60-67), which is 1204°C; Moreover, Gottfried and Nanney teach all the claimed limitations; therefore the prior art teaches the claimed function).  
Regarding claim 19, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the endothermic material (layer 52) is a rubber-based or a polymer-based material (col 9, lines 15-18, teach the layer 52 made out of rubber).  
Regarding claim 21, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the endothermic material comprises an inorganic filler in a binder (as disclosed in col 7, lines 30-43, the endothermic layer 52 comprises binding pouches 62 which are made out of NOMEXTM, which is a type of nylon, nylon being inorganic).  
Regarding claim 22, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the object has been installed before the endothermic material and the outer cladding are arranged thereon (Gottfried discloses the system as a protection wrapping system; furthermore, every layer has a slit 28, 38, 48, and 58 in order to accommodate the object therein; therefore, the endothermic material and the outer cladding are arranged after the object has been dealt with).  
Regarding claim 28, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the second endothermic process starts at 700-800°C (as disclosed in col 11, lines 20-21 of Pedersen, the last endothermic effect starts at 730°C).
Nonetheless, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable temperature range for the start of the second endothermic process, including 700-800°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Gottfried, Nanney and Pedersen disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the second endothermic process starting at 700-800°C. Finally, changes in start temperature affect the characteristics of the protective device, i.e. starting temperature a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different temperatures to meet any desired protection characteristic, based on the environment the device is placed on and the conditions it is subjected to.
Regarding claim 30, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the endothermic material comprises an ethylene copolymer (as disclosed in col 2, lines 8-12 of Pedersen).  
Regarding claim 32, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the endothermic material comprises Alumina Tri-hydrate (as disclosed in col 12, lines 51-54 of Pedersen, the endothermic material comprises Al2O33H2O, i.e. alumina tri-hydrate).  
Regarding claim 34, Gottfried, Nanney and Pedersen teach the method according to claim 1, wherein the endothermic material comprises ethylene vinyl acetate filled with Alumina Tri-hydrate (as disclosed in col 4, lines 16-23 and col 12, lines 51-54 of Pedersen).  

  Regarding claim 23, Gottfried teaches a fire protective covering (10) for an object (cable 14), the covering comprising: 
an endothermic material (fourth layer 52, which is disclosed as an endothermic material in col 4, lines 31-37), wherein the endothermic material is a material, which will, at a first elevated temperature, undergo a first endothermic process during which water is released and evaporated (the endothermic layer 52 is disclosed as a water jacket for absorbing heat, where water is stored in compartments 62, see col 7, line 11-16), and undergo a second endothermic process during which a physically and thermally stable fire barrier is generated if subjected to a second elevated temperature higher than the first elevated temperature (once the water in the layer 52 is evaporated the compartments 62 act as a fire barrier; in other words, once the water is gone the compartments 62 collapse and make a fire barrier; furthermore, since endothermic layer 52 is made with the same claimed materials, i.e. there are no specific details claimed for the endothermic material that allows it to perform the claimed function, then layer 52 is deemed to act in the same manner as claimed); and 
wherein an outer cladding (metal foil layer 32) is configured so that it covers at least a part of the endothermic material (as seen in Fig 3) and said outer cladding comprises a metal (as disclosed in col 6, lines 51-55, the metal foil layer 32 is made out of steel).  
However, Gottfried does not teach the covering provided as a tape and configured to cover at least a part of the object and be helically wound around the object in an overlapping manner resulting in a stepped outer surface facing towards the outer cladding; and wherein the generated fire barrier is a micro-porous steady state ceramic with low thermal conductivity. 
Nanney teaches a fire resistant hose assembly that includes a barrier layer 18 that is provided as a tape which is applied by helically winding the tape in an overlapping manner resulting in a stepped outer surface (as seen in Fig 1 and as disclosed in Par 0030, which discloses the tape being laid out to have an overlap; this overlap generates a stepped outer surface as the tape overlaps itself).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gottfried to incorporate the teachings of Nanney to provide the endothermic material layer as a helically wrapped tape in order to have a desired overlap of the layer. As taught by Nanney, the helically wrapped layer can have an overlap that ranges between 10% to 75% (see Par 0030). As such, depending on the desired fire resistant characteristics, one of ordinary skill would benefit from the option to wrap the layer with any desired overlap. This would provide versatility to the system of Gottfried. In combination, the stepped outer surface would face towards the outer cladding 32 of Gottfried.  
Pedersen teaches a fire or flame barrier material which is a highly filled polymer based composite, the principal components of which are an ethylene copolymer, aluminum hydroxide, i.e. Al(OH).sub.3 and calcium carbonate (see col 2, lines 8-12); wherein after exposure to high temperatures the material forms a ceramic-like porous structure (see col 1, lines 46-49 and col 2, lines 19-23); wherein the material has low thermal conductivity (col 1, lines 49-53 disclose the material having good heat insulating properties, i.e. low thermal conductivity). Pedersen teaches an endothermic material that is composed of the same materials disclosed in Applicant’s own specification (see page 9, lines 9-15 of Applicant’s specification). Therefore, the endothermic material of Pedersen performs the same claimed functions. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gottfried to incorporate the teachings of Pedersen to provide the endothermic material with the materials disclosed by Pedersen in order to have good thermal insulating properties (see col 1, line 19-53 of Pedersen) and in order to build-up a non-combustible atmosphere around the material (see col 1, lines 54-62 of Pedersen), which would further protect the object of Gottfried from prolonged exposure to a fire. In combination, Gottfried and Pedersen teach the formation of a fire barrier after exposure to high temperatures, wherein the barrier forms a micro-porous steady state ceramic with low thermal conductivity, as claimed. 
Note: the claimed functional limitations are directly linked to the type of materials that make up the endothermic material. Therefore, as long as the prior art teaches these materials, these claimed functions are deemed achievable.  
Note: all references made in parenthesis hereafter are referencing Gottfried, unless stated otherwise. 
Regarding claim 24, Gottfried, Nanney and Pedersen teach the fire protective covering according to claim 23, wherein the outer cladding is made from steel (as disclosed in col 6, lines 51-55, the metal foil layer 32 is made out of steel). 
Regarding claim 25, Gottfried, Nanney and Pedersen teach the fire protective covering according to claim 23, wherein the outer cladding is dimensioned and shaped so that the outer diameter thereof remains substantially the same before and after the outer cladding has been exposed to temperatures above 1,100°C (Gottfried discloses that the system protects the object when temperatures reach 2200°F (col 10, lines 60-67), which is 1204°C; Moreover, Gottfried and Nanney teach all the claimed limitations; therefore the prior art teaches the claimed function).  
Regarding claim 29, Gottfried, Nanney and Pedersen teach the fire protective covering according to claim 23, wherein the second endothermic process starts at 700-800°C (as disclosed in col 11, lines 20-21 of Pedersen, the last endothermic effect starts at 730°C).
Nonetheless, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable temperature range for the start of the second endothermic process, including 700-800°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Gottfried, Nanney and Pedersen disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the second endothermic process starting at 700-800°C. Finally, changes in start temperature affect the characteristics of the protective device, i.e. starting temperature a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different temperatures to meet any desired protection characteristic, based on the environment the device is placed on and the conditions it is subjected to.
Regarding claim 31, Gottfried, Nanney and Pedersen teach the covering according to claim 23, wherein the endothermic material comprises an ethylene copolymer (as disclosed in col 2, lines 8-12 of Pedersen). 
Regarding claim 33, Gottfried, Nanney and Pedersen teach the covering according to claim 23, wherein the endothermic material comprises Alumina Tri-hydrate (as disclosed in col 12, lines 51-54 of Pedersen, the endothermic material comprises Al2O33H2O, i.e. alumina tri-hydrate) (as disclosed in col 4, lines 16-23 and col 12, lines 51-54 of Pedersen).  .  
Regarding claim 35, Gottfried, Nanney and Pedersen teach the covering according to claim 23, wherein the endothermic material comprises ethylene vinyl acetate filled with Alumina Tri-hydrate (as disclosed in col 4, lines 16-23 and col 12, lines 51-54 of Pedersen).  
Response to Arguments
Applicant’s arguments with respect to claims 1, 14-19, 21-25 and 28-35 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 09/13/2022 have resulted in the new grounds of rejection found above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752